
	
		II
		111th CONGRESS
		1st Session
		S. 1638
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Wicker (for himself,
			 Mr. Brownback, Mr. Coburn, Mr.
			 DeMint, Mr. Ensign, and
			 Mr. Thune) introduced the following bill;
			 which was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To permit Amtrak passengers to safely transport firearms
		  and ammunition in their checked baggage.
	
	
		1.Short titleThis Act may be cited as the
			 Amtrak Secure Transportation of
			 Firearms Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Second
			 Amendment to the Constitution of the United States provides that the
			 right of the people to keep and bear Arms, shall not be
			 infringed.
			(2)The Supreme Court
			 of the United States ruled, in District of Columbia v. Heller, that the
			 Second Amendment protects an individual right to possess a firearm . . . and to
			 use that arm for traditionally lawful purposes.
			(3)At one time,
			 Amtrak accepted firearms in secure checked baggage.
			(4)While airline
			 passengers may transport firearms and ammunition in secure checked baggage when
			 declared during the check-in process, Amtrak passengers are not permitted to
			 transport firearms and ammunition in secure checked baggage.
			(5)Law-abiding gun
			 owners should not be penalized for seeking alternative means of travel,
			 particularly on a federally subsidized rail line.
			(6)Congress needs to
			 ensure that Amtrak does not override the Second Amendment rights of law-abiding
			 citizens.
			3.Secure transportation
			 of firearms on passenger trainsSection 24305 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(g)Secure
				transportation of firearmsIf an Amtrak station accepts checked
				baggage for a specific Amtrak route, an Amtrak passenger holding a ticket for
				such route shall be allowed to place an unloaded firearm or starter pistol in a
				checked bag on such route if—
					(1)before checking
				the bag or boarding the train, the passenger declares to Amtrak, either orally
				or in writing, that the firearm is in his or her bag and is unloaded;
					(2)the firearm is
				carried in a hard-sided container;
					(3)such container is
				locked; and
					(4)only the
				passenger has the key or combination for such container.
					(h)Small arms
				ammunitionAn Amtrak passenger shall be allowed to place small
				arms ammunition for personal use in a checked bag on an Amtrak route if the
				ammunition is securely packed—
					(1)in fiber, wood,
				or metal boxes; or
					(2)in other
				packaging specifically designed to carry small amounts of ammunition.
					(i)ApplicabilitySubsections
				(g) and (h) shall not apply in any fiscal year in which Amtrak does not receive
				Federal financial
				assistance.
				.
		
